Case 1:20-cv-00330-JMS-RT Document 25 Filed 09/02/20 Page 1 of 1                PageID #: 81

                                      MINUTES



  CASE NUMBER:            1:20-CV-00330-JMS-RT
  CASE NAME:              Alanoa Nickel v. Clare E. Connors, et al.
  ATTYS FOR PLA:          Alan Beck
  ATTYS FOR DEFT:         Kendall Moser
                          Robert Kohn


        JUDGE:      Rom Trader                    REPORTER:        No Record

        DATE:       09/02/2020                    TIME:            10:28 - 10:37


 COURT ACTION: EP: TELEPHONE CONFERENCE held.

 Discussion had.

 Plaintiff and Defendant City and County of Honolulu to submit stipulation for partial
 dismissal.

 Discussion had concerning next steps, including legislative approval, required for final
 resolution as to Plaintiff and Defendant State of Hawaii.

 Court to update Chief Judge Seabright.

 Submitted by: Juliet Parker, Courtroom Manager.
